Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab (5,408,754) in view of Ferrari (7,774,949).
The device as claimed is substantially disclosed by Raab with a manually-positionable articulated arm 10 having first and second ends, the articulated arm including a plurality of arm segments 44, 50, 14 and a plurality of rotary joints 52, 46, 42; an electrical circuit including a main printed circuit board (in 16) and a plurality of encoder printed circuit boards (in the joints), the electrical circuit having at least some portions disposed within the plurality of arm segments; at least one of the rotary joints from the plurality of rotary joints includes: first and second bearings 76, 98; a shaft 64 that engages an inner diameter of the first bearing and an inner diameter of the second bearing, the shaft configured to rotate about an axis of rotation of the first bearing and the second bearing; a housing (the outer housings of the arms) having at least one port that engages at least one of an outer diameter of the first bearing and an outer diameter of the second bearing; and at least one transducer 80 operably connected to an 
Ferrari teaches using a base 40 with holes to fasten the base to a mounting surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use holes in the base of 14 of Raab as taught by Ferrari to securely fasten the base to the mounting surface.
With respect to the location of the main printed circuit board, it has long been held that a relocation of existing parts, lacking some unexpected result, is not a patentably distinct feature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the main printed circuit board of Raab from auxiliary unit 16 to the base 14 of the main unit to reduce the number of items as well as connecting cables.
With respect to claim 15 the combination of Raab in view of Ferrari disclose a manually-positionable articulated arm (Raab 10) having first and second ends, the articulated arm including a plurality of arm segments (Raab 44, 50, 14) and a plurality of rotary joints (Raab 52, 46, 42); an electrical circuit including a main printed circuit board (Raab in 16) and a plurality of encoder printed circuit boards 92; at least one of the 
With respect to the location of the main printed circuit board, it has long been held that a relocation of existing parts, lacking some unexpected result, is not a patentably distinct feature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the main printed circuit board of Raab from auxiliary unit 16 to the base 14 of the main unit to reduce the number of items as well as connecting cables.
With respect to claim 16 the combination of Raab in view of Ferrari disclose the base plate has a circular side wall (Raab) having formed thereon through-holes (Ferrari) configured to receive fasteners for mounting the CMM to a surface, the main printed circuit board disposed within the circular side wall.

With respect to claim 19 the combination of Raab in view of Ferrari disclose a cover plate operably attached to the base plate to cover the bottom opening of the cavity.
Claims 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab (5,408,754) in view of Ferrari (7,774,949) as applied to claims 15-17, and 19 above, and further in view of Raab et al (7,246,030).

Raab et al teaches in figure 24A at least one of the first and second bearings is disposed below the top surface of the base plate 12.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place at least one of the first and second bearings is disposed below the top surface of the base plate in the combination of Raab in view of Ferrari as taught by Raab et al to make the rotating axis more stable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/394,685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the rearrangement of limitations such as the printed circuit board being in the cavity being placed in claims 4 and 9 instead of the independent claims make the claims of varying breadth.
Allowable Subject Matter
Claims 1-14 are allowed.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. The arguments with respect to claims 1-14 are persuasive.  There were, however, no arguments with respect to the 103 rejections with respect to claims 15-20 or the double patenting rejection for claims 15-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855